UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6447


SAMUEL R. JACKSON,

                Plaintiff - Appellant,

          v.

EDDIE HART; CHARLIE HARGROVE; JOYCE COZART; GREGORY GOULDMAN;
ASCEE ANDERSON; DR. JOSEPH LIGHTSEY; PAMALA HENDERSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III, Chief
District Judge. (5:13-ct-03202-D)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Samuel R. Jackson, Appellant Pro Se. Donna Elizabeth Tanner, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Kelly
Street Brown, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON,
PA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel R. Jackson seeks to appeal the district court’s orders

disposing of several motions filed in his 42 U.S.C. § 1983 (2012)

suit. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                The

district court’s denial of Jackson’s motion to appoint counsel and

the   court’s   grant   of   summary   judgment   in   favor   of   Defendant

Lightsey are neither final orders nor appealable interlocutory or

collateral orders.      Accordingly, we dismiss this portion of the

appeal for lack of jurisdiction.

      Jackson also appeals the district court’s denial of three

motions for injunctive relief. The court’s order is an immediately

appealable interlocutory order.        28 U.S.C. § 1292(a)(1).       We have

reviewed the record and find no reversible error.          Accordingly, we

affirm the district court’s order denying injunctive relief.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                        DISMISSED IN PART,
                                                          AFFIRMED IN PART




                                       2